Title: To James Madison from James Maury, 31 January 1806 (Abstract)
From: Maury, James
To: Madison, James


                    § From James Maury. 31 January 1806, Liverpool. “I have had the honor to receive your circulars of 1st & 12th July.
                    “I have the Acts of the last session of Congress, but not those of the preceding one; in which is the Act of 27th March. I pray you will be pleased to have orders

given for this being sent me. Your instructions on this point & every other contained in these letters are especially attended to.
                    “I lost no time in making public what you require in your letter of the 12th July.
                    “In the course of the last year several of our vessels bound hence for neutral ports in the Mediterranean, with very valuable cargoes, were taken by Spanish cruizers into Algesiras; & the caroges confiscated. Many of the Underwriters refused paying the loss, under the plea, that the vessels should have been furnished with a document in conformity to the 2d paragraph of the 17th article of our treaty with Spain. In consequence the assureds brought an action against the Underwriters—these produced copy of the treaty, but the judge, not considering it authenticated in a form of law, would not admit it as evidence & this put an end to the trial. Nevertheless it appeared that had this treaty been sufficiently authenticated for the purpose intended, the assured would certainly have been cash—the necessity of this document was frequently suggested las⟨t⟩ war, & now is much discussed; yet scarcely any of our vessels ever have taken it. I request you will be so good as favor me with your opinion whether it be necessary or not.
                    “Inclosed you have the table [not found] of the imports & exports for the last six months of the last year—also a price-current [not found].”
                